Citation Nr: 0022752	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-00 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for aggravation of a prolapsed colostomy prior to July 23, 
1998.

2.  Entitlement to an initial rating in excess of 20 percent 
for aggravation of a prolapsed colostomy as of July 23, 1998.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1971 to 
August 1973.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1998 rating decision 
which effectuated a May 1998 Board decision granting 
compensation for aggravation of a prolapsed colostomy due to 
VA surgery.  In that decision, the RO assigned a 10 percent 
rating, effective as of May 1995.  By an August 1999 rating 
decision, however, the RO granted an increased rating to 20 
percent for this disability, effective from July 23, 1998. 

In a brief submitted in March 2000, the veteran's 
representative appears to have raised the issue of 
entitlement to compensation benefits for muscle damage of the 
abdomen as a result of VA surgery performed in April 1992.  
It was also noted that the veteran should be awarded special 
monthly compensation due to loss of anal control.  As these 
matters have not been procedurally developed for appellate 
review, the Board refers them back to the RO for appropriate 
action.


FINDINGS OF FACT

1.  In April 1992, the veteran underwent revision of a 
colostomy at a VA facility because of prolapsed loops.  

2.  As result of that procedure, the veteran's disability due 
to a prolapsed colostomy has been manifested by persistent 
moderate prolapse of the rectum, with protrusion from 8 cm to 
24 cm.


CONCLUSIONS OF LAW

1.  The veteran's prolapsed colostomy meets the criteria for 
a 30 percent evaluation prior to July 23, 1998.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.14, 
4.114, Diagnostic Code 7334 (1999).

2.  The veteran's prolapsed colostomy meets the criteria for 
a 30 percent evaluation as of July 23, 1998.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.14, 
4.114, Diagnostic Code 7334 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The record reflects that the veteran sustained a gunshot 
wound to the left shoulder while on active duty.  The bullet 
fractured the veteran's left 4th rib and was lodged in the 
spinal column at approximately T-7, resulting in paralysis of 
the lower extremities. 

In January 1984, a transverse loop colostomy was performed at 
a VA Medical Center because of multiple decubitus infections.  
VA medical records dated in 1988 note the veteran's 
complaints that his colon was protruding.  A VA medical 
record dated in March 1992 documents the veteran's complaints 
of loops of bowel in his colostomy bag, which were reduced 
only when lying in bed.  The veteran stated that this problem 
began as soon as he was allowed out of bed following surgery 
in 1984.  The impression was herniation of bowel loops in 
colostomy.

In April 1992, the veteran was admitted to the Albuquerque 
VAMC for colostomy revision.  Upon admission, the veteran 
stated that he had gradually been observing loops of bowel in 
his colostomy bag over the years, and that recently he had 
been unable to reduce those loops while lying in bed.  
Physical examination of the abdomen revealed  a midline scar, 
a suprapubic catheter in place and a colostomy barrel in the 
left lower quadrant.  The veteran underwent a revision of the 
colostomy with formation of the mucocele.  It was noted that 
the veteran had tolerated the procedure well without major 
medical problems.  However, the veteran did experience 
constipation three days later, which was relieved by 
irrigation of the colostomy.  The discharge summary dated in 
May 1992 notes that the veteran was stable following the 
reduction of bowel loops through colostomy. 

A May 1992 VA record disclosed that the surgical incision was 
healing and that everything "looked good."  Physical 
examination revealed that the abdomen was soft, the stomach 
had reduced in size, and the sutures had dissolved.  The 
veteran reported no problems with his stomach or passing 
stools.  He also described no problem with bladder function.  
No signs or symptoms of infection or stomach pains were 
reported.  When seen by VA in July 1992, however, the veteran 
reported vomiting and a recurrence of the prolapse.

In April 1993, the veteran was seen again by VA for problems 
associated with the colostomy, including cramping, bowel 
problems, bloating, nausea, diarrhea, constant pain around 
the colostomy site, and recurrence of the colostomy prolapse.  
The assessment was prolapsed colostomy.

In a January 1996 letter, Donald J. Lacy, D.O, explained that 
the veteran currently had a colostomy that was prolapsed.  
The doctor opined that the prolapse was a permanent condition 
and not a natural progression of the colostomy.  The veteran 
also submitted a May 1997 letter from Richard H. Ming, M.D., 
who stated that the veteran had a prolapsed colon through the 
colostomy site which measured at least 6 inches.  Dr. Ming 
commented that prolapses in a colostomy site were generally 
no longer than 1 to 2 inches.  Dr. Ming stated that the 
veteran had the worst prolapse he had seen.  He also noted 
that the veteran's symptoms included nausea, vomiting, and 
abdominal pain with no natural expression of feces via the 
colostomy site.  Dr. Ming explained that the veteran was 
required to irrigate the site daily to have fecal matter 
removed, which was highly unusual in a functioning colostomy 
that was not originally a valve or pouch-type procedure.

The veteran was afforded a VA examination in September 1997.  
During the interview, the veteran stated that he experienced 
constipation and was required to perform daily irrigation of 
the osteotomy site following the 1992 VA surgery.  He stated 
that his weight had remained stable since 1984.  He also 
explained that he experienced constipation and daily nausea.  
He reported constant diffuse abdominal pain, without 
remissions and with no exacerbating or relieving factors.  
Although he denied any spontaneous fistulae, it was noted 
that mucous fistula was present as a result of his surgery. 

Objectively, the veteran appeared normally nourished.  The 
examiner observed no evidence of specific malnutrition.  The 
veteran was under no pain therapy, although daily irrigation 
of ostomy with water was required.  The examiner also 
observed a well-healed midline suprapubic scar; a colostomy 
site in the lower left quadrant which was clean; an 8.0 cm 
portion of colon which was herniating through the ostomy 
site, which was reducible; and a mucous fistula below this 
point.  Diagnostic and clinical test results were normal.  
According to the veteran, the VA surgeon who performed the 
revision in 1992 had advised him that he would have proper 
bowel movements without prolapse.  The veteran expressed that 
the expected outcome did not happen, as he did not have good 
bowel movements because the stomach wall had been cut and 
there was a protruding abdomen and prolapse.  The veteran 
also explained that he had no output at the ostomy site 
without irrigation.  The examiner opined that the veteran's 
poor output could be the result of a neurogenic process 
secondary to his spinal cord injury.  The examiner further 
explained that the herniation which was seen at the ostomy 
site was significant, stating that it possibly represented a 
contributing factor to the poor fecal output.  The examiner 
opined that herniation of a colostomy was not an expected 
result, but was a known possible consequence of a colostomy.

After reviewing the foregoing evidence, the Board issued a 
decision in May 1998 granting compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for residuals of a colostomy 
revision.  Section 1151 provides that, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospitalization, or 
medical or surgical treatment, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  
That decision was effectuated by a June 1998 rating decision 
in which the RO assigned a 10 percent rating due to 
aggravation of this condition, effective as of May 9, 1995.  
The veteran submitted a notice of disagreement on July 23, 
1998, in which he disagreed with the 10 percent rating.  

The veteran was afforded an additional VA examination in 
February 1999, at which time he reported abdominal discomfort 
and gas.  He said it was not unusual for gas to blow the 
colostomy bag off.  He related that he irrigated the 
colostomy bag once a day, which would contain small amounts 
of irrigation fluid (tap water) to larger amounts.  He 
maintained that the colostomy precluded him from entering the 
work force.  He described his weight as stable, although he 
only ate one meal a day because of bloating and poor gut 
motility.  He said that spaghetti and bread caused 
significant bloating, while meat caused significantly less.  
Some bloating was reported with dairy products.  He said that 
he had reduced diary products and avoided vegetables due to 
gas.  He required no vitamin supplements.  He reported spots 
of mucous on the bandage, and the mucocele remained active.  
He denied malnutrition and anemia.  It was noted that he had 
a great deal of physical ability in being able to use his 
wheelchair to adjust his position to manage his colostomy and 
drainage from the mucocele.  He rated his abdominal 
discomfort as 9 on a pain scale from 1 to 10 (with 10 being 
the highest).  He reported taking 5 milligrams of Valium with 
severe discomfort.

Physical examination revealed that the veteran was reasonably 
well nourished.  Lungs were clear to auscultation and 
percussion, and the heart had normal sinus rhythm without 
murmurs, gallops or rubs.  The abdomen was bland and 
nondistended, and bowel sounds were not active.  A bowel loop 
measuring 11 1/2 cm was sticking through the colostomy, and a 
10 mm fistula was observed just inferior to the colostomy.  
The veteran also had a right suprapubic catheter.  Bilateral 
Girdlestone were also present.  The impression was T-6 
paraplegic with colostomy.  The examiner noted that the 
veteran had no unusual problems related to his colostomy, 
which seemed to be functioning well.  The examiner also 
commented that having a colostomy, in and of itself, did not 
interfere with either obtaining or sustaining gainful 
employment. 

Based on these findings, an August 1999 rating decision 
granted an increased rating to 20 percent for the veteran's 
prolapsed colostomy, effective as of July 23, 1998.  Inasmuch 
as the grant of the 20 percent evaluation is not the maximum 
benefit under the rating schedule, the claim for a higher 
initial rating for the veteran's prolapsed colostomy remains 
in controversy and is still a viable issue for appellate 
consideration by the Board.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).

II.  Analysis

The veteran's prolapsed colostomy was initially rated as 10 
percent disabling from the date compensation was granted 
until July 23, 1998, at which time an increased rating to 20 
percent was granted.  Thus, the issues before the Board are 
the propriety of the 10 percent rating prior to July 23, 
1998, and the propriety of the 20 percent rating since July 
23, 1998.

The Board notes that these claims arise from the veteran's 
disagreement with the initial rating assigned following a 
grant of compensation benefits.  Consequently, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staging."  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board finds 
that these claims are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a), which gives rise to the VA's duty to 
assist.  See Fenderson, 12 Vet. App. at 127.  Under these 
circumstances, the VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's prolapsed colostomy from the effective date of 
service connection to the present.  Fenderson, 12 Vet. App. 
at 125-127; see also 38 C.F.R. § 4.2 (ratings to be assigned 
"in the light of the whole recorded history.")  The Board 
finds that all relevant evidence has been obtained and that 
no further duty is required under the provisions of 
38 U.S.C.A. § 5107.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  Essentially, when the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-56 (1990). 

The RO rated the veteran's prolapsed colostomy under 
Diagnostic Code 7329, which pertains to resection of the 
large intestine.  However, the Board finds that this code 
provision is not applicable to the veteran's prolapsed 
colostomy.  Instead, this disability is most appropriately 
evaluated under Diagnostic Code 7334, concerning prolapse of 
the rectum.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(implicitly holding that the Board's selection of a 
Diagnostic Code may not be set aside as "arbitrary, 
capricious, an abuse of discretion, or otherwise not in 
accordance with law," if relevant data is examined and a 
reasonable basis exists for its selection).  

Under Diagnostic Code 7334, a 10 percent rating is warranted 
for a mild prolapse of the rectum with constant slight or 
occasional moderate leakage; a 30 percent rating is warranted 
for a moderate prolapse of the rectum that is persistent or 
frequently recurring; and a 50 percent rating is warranted 
for a severe (or complete), persistent prolapse of the 
rectum.  See 38 C.F.R. § 4.114, Diagnostic Code 7334. 

Applying the above criteria to the facts of this case, the 
Board finds that a 30 percent rating is warranted for the 
veteran's prolapsed colostomy for the entire period since the 
initial award of compensation benefits on May 9, 1995.  In 
evaluating the level of aggravation of the veteran's 
prolapsed colostomy, the Board must evaluate the level of 
disability immediately prior to the VA surgery performed in 
April 1992 and compare it to the level of disability from the 
date compensation was initially awarded.  See 38 C.F.R. § 
3.358(b)(1) (1999).  In cases involving aggravation of a 
disability, the Board stresses that the assigned rating is 
limited to the degree of disability over and above the degree 
of preexisting disability.  See 38 C.F.R. § 4.22 (1999).  In 
this case, the veteran's preexisting disability pertains to 
symptomatology he experienced immediately prior to the 
colostomy revision in April 1992.  Of particular relevance, a 
VA treatment report dated in 1988 includes the veteran's 
statement that his colon was protruding.  In March 1992, the 
veteran described loops of bowel in his colostomy bag, which 
were reduced only when lying in bed.  The impression was 
herniation of bowel loops in colostomy.  When admitted for 
revision in April 1992, the veteran reiterated that he had 
gradually been observing loops of bowel in his colostomy bag 
over the years, and that recently he had been unable to 
reduce those loops while lying in bed.  Physical examination 
of the abdomen revealed  a midline scar, a suprapubic 
catheter in place and a colostomy barrel in the left lower 
quadrant.  Thus, clinical records prior to the colostomy 
revision in April 1992 clearly show some protrusion of the 
colostomy, although the extent of the protrusion in unclear.  

Evidence developed subsequent to the April 1992 revision 
demonstrates that the veteran's prolapsed colostomy is 
consistent with a 30 percent evaluation under Diagnostic Code 
7334.  In particular, Dr. Lacy stated in his January 1996 
letter that the veteran currently had a prolapsed colostomy 
which was a permanent condition.  In his May 1997 letter, Dr. 
Ming reported that the veteran's prolapsed colon measured at 
least 6 inches, while prolapses in the colostomy site were 
generally no longer than 1 to 2 inches.  At his September 
1997 and February 1999 VA examinations, the portion of the 
colon herniating through the ostomy site measured 8 cm and 11 
1/2 cm, respectively.  Thus, the clinical evidence of record 
following the April 1992 revision reflects that the veteran's 
prolapsed colostomy contemplates a 30 percent rating under 
Diagnostic Code 7334 for a moderate prolapse of the rectum 
that is persistent or frequently recurring.  The Board finds, 
moreover, that these symptoms have been consistent since the 
initial award of compensation benefits on May 9, 1995. 

Nevertheless, as this case involves the aggravation of 
disability due to VA surgery, the assigned rating is limited 
to the degree of disability over and above the degree of 
preexisting disability which existed prior to the April 1992 
revision performed by VA.  See 38 C.F.R. § 4.22.  Based on 
the evidence of record, however, the level of protrusion is 
not documented for the period immediately prior to the April 
1992 revision.  As such, comparing the level or protrusion 
before and subsequent to the April 1992 revision would be 
based on speculation.  Therefore, the Board will resolve all 
reasonable doubt in the veteran's favor and assign a 30 
percent evaluation for the veteran's prolapsed colostomy 
since the initial award of compensation benefits.  38 C.F.R. 
§ 3.102.

In reaching this decision, the Board also finds that a rating 
in excess of 30 percent is not warranted for the veteran's 
prolapsed colostomy for the entire period since the initial 
award of compensation benefits.  The evidence since the April 
1992 revision does not show that this condition is analogous 
to a severe (or complete), persistent prolapse of the rectum, 
as required for a 50 percent rating under Diagnostic Code 
7334.  Although the veteran's prolapse has been persistent 
since the revision, no medical opinion has characterized it 
as severe or complete.  The Board has considered Dr. Ming's 
statement in May 1997 that the veteran's prolapse was the 
worst he had seen.  Dr. Ming indicated, however, that the 
veteran's prolapsed colon protruded 6 inches through the 
colostomy site, which the Board notes is less than complete 
protrusion.  In addition, the February 1999 VA examination 
report includes a medical opinion that the veteran had no 
unusual problems related to his colostomy, which seemed to be 
functioning well.  Based on these findings, the preponderance 
of the evidence is against an evaluation in excess of 30 
percent for the veteran's prolapsed colostomy since 
compensation benefits were first awarded.

The Board has also considered the veteran's complaints of 
gas, bloating, abdominal pain, diarrhea, and constipation, 
which are contemplated in Diagnostic Code 7319 for irritable 
colon syndrome (spastic colitis, mucous colitis, etc.).  
However, as 30 percent is the highest rating provided under 
this diagnostic code, an initial rating in excess of 30 
percent is not warranted.  See 38 C.F.R. § 4.114, Diagnostic 
Code 7319 (1999).  The Board also finds that no other code 
provision applies to the veteran's prolapsed colostomy.  
Hence, the veteran's prolapsed colostomy is most consistent 
with a 30 percent rating under Diagnostic Code 7334.

The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
standards."  See 38 C.F.R. § 3.321(b)(1).  There is no 
objective evidence indicating that the veteran's prolapsed 
colostomy has caused marked interference with the veteran's 
earning capacity or employment status, necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.  The veteran has claimed that he is unable to work 
because of his colostomy.  However, a VA examiner in January 
1999 stated that having a colostomy, in and of itself, does 
not interfere with either obtaining or sustaining employment.  
Under these circumstances, the Board determines that further 
development for an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. at 227.


ORDER

Entitlement to an initial rating of 30 percent for a 
prolapsed colostomy is granted since the initial award of 
compensation benefits, subject to the laws and regulations 
governing the payment of monetary benefits.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

